J-S56032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: RELINQUISHMENT OF J.R., A               :   IN THE SUPERIOR COURT OF
MINOR                                          :        PENNSYLVANIA
                                               :
                                               :
APPEAL OF: P.C., FATHER                        :
                                               :
                                               :
                                               :
                                               :   No. 474 MDA 2016


             Appeal from the Order Entered February 22, 2016 in
              the Court of Common Pleas of Lackawanna County
                  Orphans’ Court at No(s): A-61, Year 2014


BEFORE: BENDER, P.J.E., PANELLA, J., STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED AUGUST 16, 2016

       Appellant, P.C. (“Father”), appeals from the order dated February 18,

2016, and entered February 22, 2016, in the Lackawanna County Court of

Common Pleas, by the Honorable Margaret Bisignani Moyle, granting the

petition of the Lackawanna County Office of Youth and Family Services

(“OYFS”) and involuntarily terminating his parental rights to his minor,

dependent child, J.R. (“Child”), a male born in September of 2005, pursuant

to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).1          After review, we

affirm.
____________________________________________


1
  The trial court entered a separate order involuntarily terminating the
parental rights of Child’s mother, J.R. (“Mother”), the same day, which
Mother appeals at a separate appeal, Superior Court Docket Number 473
MDA 2016.
(Footnote Continued Next Page)


*Former Justice specially assigned to the Superior Court.
J-S56032-16



      The trial court summarized the relevant procedural and factual history,

in part, as follows:

            Mother and Father have one biological child, J.R., whose
      date of birth is [in] September [of] 2005. The child was first
      placed by the agency in November of 2012, due to an incident
      wherein he was burned with a hair straightener. Mother was
      arrested and eventually pled guilty to Endangering the Welfare
      of a Child as a result of this incident. Mother’s case was
      transferred to Mental Health Treatment Court upon her release
      from Lackawanna County prison.         The child remained in
      placement until October of 2013 when he was returned to
      Mother. He had been placed in kinship care with [M]aternal
      [G]randmother.

             ...

             The minor child and his sister were returned to Mother in
      October of 2013 for a period of three (3) months. During that
      time, Mother was being supervised in Mental Health Treatment
      Court. Initially, she was in full compliance with Mental Health
      Court. However, on January 2, 2014, Mother was asked to
      produce a urine screen. Mother absconded from the Lackawanna
      County Courthouse and was on the run for four (4) weeks. The
      child and his sister were placed on January 2, 2014, in kinship
      foster care due to Mother’s flight.[2] Mother was eventually
      apprehended and incarcerated on felony drug charges on
      February 5, 2014. She was arrested and incarcerated on that
      date for Possession with Intent to Deliver and for a parole
      violation.

Trial Court Opinion, 4/4/16, at 1-2 (citations to record omitted) (footnotes

omitted).
                       _______________________
(Footnote Continued)


2
  Child was initially placed with [M]aternal [G]randmother and then a friend
of Mother, but was ultimately removed and placed in traditional foster care
due to violation of the established safety plan. N.T., 1/13/16, at 40-41.




                                            -2-
J-S56032-16



        Upon her apprehension in February of 2014, Mother was incarcerated

in Lackawanna County for approximately one year and then transferred to

SCI Cambridge Springs until her release in August 2015. N.T., 1/13/16, at

20, 23, 33, 42; N.T., 1/28/16, at 106, 197-98.                 Father, who was

incarcerated at the time of Child’s birth through the time of his placement,

was incarcerated in Lackawanna County and then transferred to federal

facilities in West Virginia and Kentucky until his release in September 2014.

N.T., 1/13/16, 44, 47, 65; N.T., 2/1/16, at 86-88.

        As a result of the above, an emergency order for protective custody

was granted on November 16, 2012. OYFS Exhibit C, 1/13/16.3 The trial

court thereafter adjudicated Child dependent on January 7, 2013. Id. After

Child had been returned to Mother’s custody in October 2013, a subsequent

emergency protective custody order was entered on January 21, 2014. Id.

        OYFS filed a petition to terminate parental rights on August 4, 2014.

Subsequent to Father’s being granted six months to reunify with Child,4

OYFS proceeded with its petition and all contact between Child and both

parents was suspended. See Order, filed 12/4/14; N.T., 1/13/16 at 24-26,

29, 36, 66-67; N.T., 1/28/16, at 80.             The trial court held termination
____________________________________________


3
    We note these orders are not provided elsewhere in the certified record.
4
  As noted by OYFS caseworker Sadie O’Day, Father was actually given an
additional six months beyond the six months he was initially granted. N.T.,
1/13/16, at 36.




                                           -3-
J-S56032-16



hearings on January 13, 2016, January 28, 2016, and February 1, 2016.5 At

the termination hearings, OYFS presented the testimony of the following:

OYFS caseworker, Sadie O’Day; OYFS case aide, Keiran Loughney; OYFS

caseworker, Rebecca Brojack; Families United Network foster care case

manager, Helenmae Newcomer; NHS Human Services therapist, Elizabeth

Lewis; and foster mother, K.P. Mother testified on her own behalf. Father

testified on his own behalf and presented the testimony of his father, Child’s

paternal grandfather, G.C.

       By order dated February 18, 2016, and entered February 22, 2016,

the trial court involuntarily terminated the parental rights of Father.      On

March 18, 2016, Father, through counsel, filed a notice of appeal, along with

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       On appeal, Father raises the following issues for review:

       [1.] Whether the [trial court] erred as a matter of law and/or
       manifestly abused its discretion in determining [OYFS] sustained
       its burden of proving the termination of F[ather]’s parental rights
       is warranted under Sections 2511(a)(1), 2511 (a)(2),
       2511(a)(5) and/or 2511(a)(8) of the Adoption Act?

       [2.] Even if this Court concludes [OYFS] established statutory
       grounds for the termination of F[ather]’s parental rights,
____________________________________________


5
  While the hearing was originally scheduled for December 4, 2014, in
addition to Father’s six-month reunification period, numerous continuances
further delayed this matter. N.T., 1/13/16, at 35-36, 63; Order, filed
12/23/15; Order, filed 11/9/15; Order, filed 10/15/15; Order, filed 8/12/15.




                                           -4-
J-S56032-16


      whether the [trial court] nevertheless erred as a matter of law
      and/or manifestly abused its discretion in determining [OYFS]
      sustained its additional burden of proving the termination of
      F[ather]’s parental rights is in the best interests of the [child]?

Father’s Brief, at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 616 Pa. 309, 47 A.3d
      817, 826 (Pa. 2012). “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court's decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at 827. We have previously emphasized our deference to trial
      courts that often have first-hand observations of the parties
      spanning multiple hearings. See In re R.J.T., 9 A.3d [1179,
      1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).          “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.” In

re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).             “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted). The

termination of parental rights is guided by Section 2511 of the Adoption Act,



                                      -5-
J-S56032-16



23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

       Our case law has made clear that under Section 2511, the court
       must engage in a bifurcated process prior to terminating
       parental rights. Initially, the focus is on the conduct of the
       parent. The party seeking termination must prove by clear and
       convincing evidence that the parent’s conduct satisfies the
       statutory grounds for termination delineated in Section 2511(a).
       Only if the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

       In the instant case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8), as well as (b).6
____________________________________________


6
  While the trial court’s order does not specify the subsections under which it
terminated Father’s parental rights, in its opinion the trial court notes that
“[OYFS] has satisfied its burden of proof by establishing, by clear and
convincing evidence, Father’s parental rights should be terminated pursuant
to each subsection of [23 Pa.C.S.A. § 2511(a)] alleged.” Trial Court
(Footnote Continued Next Page)


                                           -6-
J-S56032-16



We have long held that, in order to affirm a termination of parental rights,

we need only agree with the trial court as to any one subsection of section

2511(a), as well as section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Here, we analyze the court’s termination pursuant

to sections 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                            ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                            ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
                       _______________________
(Footnote Continued)

Opinion, 4/4/16, at 18 (emphasis added).           OYFS sought termination
pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), and (8). Petition for
Involuntary Termination, 8/4/14. Father argues, as he argued at hearing,
that subsections (a)(5) and (a)(8) are not appropriate due to his
incarceration at the time of Child’s placement. Father’s Brief, at 16-17. In
its brief, OYFS indicates that it does not contest this argument. OYFS’s
Brief, at 13. We note the trial court only conducts an analysis of subsection
(a)(2), stating, “[P]roof by clear and convincing evidence pursuant to one of
the subsections alleged satisfies the first prong of 23 Pa.C.S.A. § 2511(a).
Therefore, this Court will not address the other subsections. Trial Court
Opinion, 4/4/16, at 19 n.9.



                                            -7-
J-S56032-16


      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first examine the court’s termination of Father’s parental rights

under section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.           To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme

Court, in addressing Section 2511(a)(2), held that “incarceration is a factor,

and indeed can be a determinative factor, in a court’s conclusion that

grounds for termination exist under § 2511(a)(2) where the repeated and



                                     -8-
J-S56032-16



continued incapacity of a parent due to incarceration has caused the child to

be without essential parental care, control or subsistence and that the

causes of the incapacity cannot or will not be remedied.” Id. at 828. See

also In re D.C.D., 105 A.3d 662, 675 (Pa. 2014) (holding that the father’s

incarceration prior to the child’s birth and until the child is at least age seven

renders family reunification an unrealistic goal.       As such, the court was

within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow the court’s initial directive that reunification efforts

be made).

      In the case sub judice, in finding grounds for termination pursuant to

subsection 2511(a)(2), the trial court indicated that Father was unable to

achieve his reunification goals. Trial Court Opinion, 4/4/16, at 18-19. The

court further emphasized the limited and shallow contact between Father

and Child. Id. at 19. Specifically, the court stated:

            Upon Father’s release from prison, the agency set up a
      permanency plan with originally two (2) goals for Father. Father
      was to complete an interstate compact and a parenting class.
      The December 2014 TPR was continued to allow Father six
      months to complete the goals set forth by the agency. Father’s
      application for an interstate compact was denied on April 19,
      2015, due to lack of appropriate housing and employment.
      Caseworker Sadie [O’Day] testified she told Father she would
      resubmit the interstate compact if Father provided the agency
      with a lease in his name, along with two (2) pay stubs. Father
      only submitted one pay stub and he did not submit a lease. In
      addition, at the time of the termination hearing, Father had not
      submitted to a drug and alcohol [evaluation]. Even though
      Father was given six (6) months to achieve reunification with his
      son, he had more than twelve (12) months to achieve the goals



                                       -9-
J-S56032-16


     due to court delays. He was unable to accomplish the goals and
     achieve reunification in the twelve (12) month period.

             Further, Father has only had six (6) supervised visits with
     his son in at least the last twelve (12) months despite having the
     ability to request additional visits. In all contact that he had with
     [Child] it was repeatedly testified to that he did not make the
     most of the interactions.          Father would often partake in
     superficial conversations with [Child], and he would text or talk
     on his cell phone. Additionally, Father was not consistent in
     answering the weekly phone calls. He would also not answer his
     phone for weeks at a time. Father also would not make the
     most of his physical time with [Child]. He inexplicably left one of
     the supervised visits for an hour and fifteen minutes without
     saying a word. He arrived and hour and thirty minutes late for
     another. Based on this analysis and the above-mentioned facts,
     it is clear to this Court that the agency has satisfied its burden of
     proof with respect to 2511(a)(2).

Id. at 18-19 (footnote omitted).

     Father, however, argues that the “completion of his prison sentence

remedied the circumstances which rendered him incapable of consideration

as a placement resource at the time of placement of the Child.”

Father’s Brief, at 11.     Father recounts that, while incarcerated, he

participated in proceedings related to Child via telephone and maintained

contact with Child. Id. Father additionally notes his compliance with that

which OYFS required of him.        Id. at 11-13.      Father reports that he

completed a parenting program.     Id. at 13.    Father also indicates that he

completed a drug and alcohol program while incarcerated and was required

to further do so only if “recommended.” Id. Father provides regular urine

screens to his probation officer and is compliant with the terms of his

probation.    Id.   Further, although denied, Father cooperated with and


                                    - 10 -
J-S56032-16



completed the interstate compact process.         Id. at 12.   Father avers that

OYFS failed to resubmit his application once he was employed and had

moved to the third floor. Id.

      Moreover, Father claims he maintained contact with both Child and

OYFS.    Id. at 13-14.    Father contends his interactions with Child were

positive and “[a]ny level of apathy expressed . . . occurred because Father

and Child were limited in their interactions to line-of-sight supervision on the

confines of Father’s sofa.” Id. at 14 (citations to record omitted).

      A review of the record supports the trial court’s finding of grounds for

termination under section 2511(a)(2).         Father was incarcerated from the

time of Child’s birth until September 2014.       N.T., 1/13/16, at 44, 47, 65;

N.T., 2/1/16, at 86-88.     OYFS caseworker Sadie O’Day then testified to

Father’s failure to complete that which the Agency required of him following

his release.   Id. at 44-46, 54-55, 67-69.       Initially, Father questioned his

paternity of Child, which delayed the interstate compact.         Id. at 44-45.

Then, after his application was denied due to insufficient housing and

employment, Ms. O’Day stated that Father failed to provide a lease and two

paystubs, as requested by the interstate office in order to show the reasons

for denial had been remedied.     Id. at 45, 54-55, 83-85.      She testified, in

part, as follows:

           Well, he was denied through interstate compact. The
      reasons for that denial as I stated prior were him not having
      appropriate housing and employment.        So in order for our
      Agency to resubmit that packet to interstate, the interstate office
      was requesting two pay stubs and a copy of the lease from him

                                     - 11 -
J-S56032-16


       in order for them to have proof that he alleviated those
       circumstances.

             So he sent me one pay stub. And I hadn’t received
       anything after that. He didn’t provide me with a lease for an
       apartment. He did state to me that he had moved upstairs from
       where his father was living. But the following visit that he had
       with [Child] in New Jersey [sic] was still in the same apartment
       that he had been in.

             So without the proper document that he had obtained his
       own apartment and he had sufficient funds to care for [Child],
       we couldn’t resubmit the application. Up until this date I haven’t
       received anything.

Id. at 54-55. Further, Father did not complete a drug and alcohol program

after his release.7       Id. at 45.      Ms. O’Day therefore assessed Father’s

compliance as “minimal” and progress as “none.” Id. at 55.

       In addition, Father participated in only six visits with Child, despite the

ability to request additional visits in Scranton.8     Id. at 46-47.   OYFS case

aide Keiran Loughney further testified to Father’s inexplicably leaving for a

period of one hour and fifteen minutes during a visit in February 2015, after

he was unable to reach Father by telephone in advance of the visit and a

delay in Father’s responding and answering the door upon arrival.           N.T.,

1/28/16, at 12-17.       While Father indicated that he had pre-approval from

____________________________________________


7
  While this requirement was not made a part of the permanency plan, Ms.
O’Day related that it was required during a prior court hearing. N.T.,
1/13/16, at 72.
8
 As reported by Ms. O’Day, Father would have only had to contact her office
and notify and obtain approval from his probation officer. N.T., 1/13/16, at
46-47, 80-82, 87.



                                          - 12 -
J-S56032-16



Ms. O’Day to leave for a medical appointment during the February 2015

visit, Ms. O’Day disputed this contention. N.T., 2/1/16, at 105-07, 162-63.

Furthermore, Mr. Loughney offered that Paternal Grandfather’s girlfriend,

who was present in the residence at the time, suggested Father went to the

store. N.T., 1/28/16, at 15. Similarly, OYFS caseworker Rebecca Brojack

noted Father arrived one hour and thirty minutes late for another visit in

October 2015.9 Id. at 59-60. Foster Mother also noted scheduled telephone

calls that went unanswered.          N.T., 2/1/16, at 29.   Father likewise, by his

own admission, refused to co-sign authorization for medication for Child.

N.T., 2/1/16, at 135.10 Hence, the record substantiates the conclusion that

Father’s repeated and continued incapacity, abuse, neglect, or refusal has

caused Child to be without essential parental control or subsistence

necessary for his physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Father cannot or will not remedy this

situation. See id.
____________________________________________



9
   Ms. Brojack noted that, although the visit should have been cancelled after
fifteen minutes without appearance and without a telephone call, she
remained with [C]hild as he did not have a ride until later. N.T., 1/28/16, at
60. Further, a review of the record reveals that Father was late for the
termination hearings on January 13, 2016, January 28, 2016, and February
1, 2016. N.T., 1/13/16, at 10, 29; N.T., 1/28/16, at 4-5, 12; N.T., 2/1/16,
at 4, 14.
10
  Child’s home therapist, Elizabeth Lewis, testified to Child’s diagnoses of
ADHD, PTSD, mood dysregulation disorder, and bipolar traits and taking
Adderall and Clonidine. N.T., 1/28/16, at 127-29, 133.



                                          - 13 -
J-S56032-16



        We next determine whether termination was proper under section

2511(b). With regard to section 2511(b), our Supreme Court has stated as

follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M., 620 A.2d [481, 485 (Pa.
        1993)] this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child's bonds
        is not always an easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        In the instant matter, in discussing Section 2511(b), the trial court

highlighted the limited interaction between Father and Child, with Child at no

                                     - 14 -
J-S56032-16



time being in Father’s care, and lack of evidence of a bond.       Trial Court

Opinion, 4/4/16, at 20. Similarly, the court referenced the extent of Child’s

time in placement and need for permanency. Id. The court expressed:

             As already stated above, the testimony established [Child]
      and his sister, C.R., have resided together in their current foster
      home since March 24, 2014. This placement has afforded the
      child the permanency he has wanted and needed. In the foster
      home all of emotional, physical, and developmental needs are
      being met. He has had home based therapy with Ms. Lewis
      throughout his placement.          Since his first placement in
      November 2012, the child has never been in his father’s care
      and has only had six (6) contact visits with him. As of this date,
      the child has been in placement for a total of thirty-six (36)
      months, over two (2) separate placements. As stated above,
      the delays and lack of permanency are clearly harmful to the
      child’s emotional well-being. Termination of his parent’s rights
      will allow him to achieve permanency and end the uncertainty
      that has consumed the past three (3) years of his life.
      Furthermore, there is no evidence that a bond exists between
      Father and [Child]. Therefore, it is in the best interest of the
      child for the parental rights of Father be terminated [sic].

Id. at 19-20.

      Father asserts, however, that the court “ignores the testimony of

[OYFS’s] own witnesses on the issue of bonding.”        Father’s Brief, at 19.

Father points to the testimony of Helenmae Newcomer regarding a picture of

Child and him displaying alleged bonding behavior, and the testimony of

Foster Mother that Child refers to Father as “Dad,” “Daddy,” and “Father.”

Id.    Father also maintains testimony of both Mother and Paternal

Grandfather, as well as photographic evidence, supports the existence of a

bond between Father and Child. Id. Father concludes, “The record is devoid



                                    - 15 -
J-S56032-16



of the quantum of evidence necessary to document the effect terminating

[Father’s] parental rights will have on [Child]. Furthermore, the [trial court]

failed to fully consider the effect terminating [Father’s] parental rights will

have on the emotional needs and welfare of [Child] pursuant to Section

2511(b).” Id. at 20.

       Here, the record corroborates the trial court’s termination order

pursuant to section 2511(b). Initially, we note that, while Father had

visitation, the visits were supervised.11 N.T., 1/13/16, at 49; N.T., 1/28/16,

at 7, 9, 46.     However, in September 2015 the court discontinued contact

between Father and Child, providing for one more visit and telephone call.

N.T., 1/13/16, at 24-26, 29; N.T., 1/28/16, at 80.         Agency workers who

supervised the visitation between Father and Child testified to limited and/or

superficial interaction between Father and Child and/or Father’s lack of

focus. N.T., 1/13/16, at 47; N.T., 1/28/16, at 19-20, 40, 52-53, 57, 85-86.

As described by caseworker O’Day, “The interaction between [Child] and his

father was minimal. Most of the time it was either watching TV or he had a

few phone calls from family members that he left [Child] to talk to them on

the phone.”      N.T., 1/13/16, at 47.         OYFS caseworker Rebecca Brojack

reported having to redirect Father from his cell phone to Child during a visit.


____________________________________________


11
   As attested to by Ms. Brojack, Father protested his visits being
supervised, and did so in the presence of Child. N.T., 1/28/16, at 49-50, 58,
81-83, 88-89.



                                          - 16 -
J-S56032-16



N.T., 1/28/16, at 52-53.          Likewise, caseworker Sadie O’Day and Foster

Mother confirmed Father’s lack of attention and/or substance during Father’s

telephone contact with Child. N.T., 1/13/16 at 48-49; N.T., 2/1/16, at 28-

31.   Moreover, Ms. O’Day and Foster Mother specifically testified to the

negative impact Father’s lack of focus during these interactions had on Child,

particularly with Foster Mother noting a change in Child’s demeanor. N.T.,

1/13/16, at 48-49; N.T., 2/1/16, at 27-29. Ms. Brojack also detailed Child’s

reluctance prior to a visit in August 2015, and that he was upset on the way

home.12 N.T., 1/28/16, at 47-49, 58, 72-73, 81, 83. Of note, Ms. Brojack

additionally recounted Child’s discomfort and attempt to pull away or

“scooch over” when Father kept pulling him closer and into his chest during

this visit. N.T., 1/28/16, at 57, 85-86.

       Given her observation and knowledge of the interactions between

Father and Child, Ms. O’Day emphasized the lack of existence of a bond

between Father and Child. N.T., 1/13/16, at 48-49, 87. Ms. O’Day testified

on direct examination as follows:

             Q. Were you able to witness any type of bond between
       father and child?

            A. There was the visit I was at was only their second visit.
       There was no bonding experience that I noticed. There wasn’t
____________________________________________


12
   Aside from Father’s objections to his visits being supervised, Ms. Brojack
testified that Father additionally raised issues related to child support in the
presence of Child during this August 2015 visit. N.T., 1/28/16, at 49-50,
54-55, 58, 68-69, 81-83, 88-89. As such, it was Ms. Brojack’s impression
that Child was “sad because of how the visit [] happened.” Id. at 81.



                                          - 17 -
J-S56032-16


     conversations regarding him getting to know anything about
     what [Child] was interested in or what he was doing. I’ve also
     been present during the phone conversations which seem to be
     the same way in regards to his father just - -

           Q. Can you elaborate?

           A. Mostly the conversations would be how are you? What
     are you doing? What did you eat today? There wasn’t a lot of
     in-depth conversations about getting to know [Child], what his
     interests were, what he liked to do, how he was doing in school.
     There was often times where [Child] would get excited about
     things that he wanted to tell [his] father during the phone
     conversations when he would say it and wouldn’t really get a
     supportive reaction from his father. He would seem like he was
     let down that he had waited until this phone call so he can –
     whether it be Halloween of his birthday, something exciting
     happened that he wanted to share soccer games where he
     kicked a goal and it was always him – the conversations were
     kind of received with okay. So you would see in his face that he
     was a little bit disappointed that there wasn’t more of a
     nurturing conversation or more of a supportive excited
     conversation about the things that he was excited about.

Id. at 48-49.   When asked on cross-examination by counsel for Father to

indicate her concerns regarding the relationship between Father and Child,

Ms. O’Day further stated:

     The bond that they – the lack of a bond between him and his son
     and the phone conversations that he has had with [Child], not
     being as involved in [Child’s] life as expressed to us that he
     wanted to be. He had never come to -- one time when we did
     give him additional time after the last hearing of one additional
     visit and one additional phone call, he did come here for a visit.
     He was an hour and a half late for the visit and was only able to
     visit with [Child] for about 20 minutes.

     But aside from that since last December, he has not requested a
     visit here. He has not come here for additional visits with [Child]
     even though that was something we said during that court
     hearing that would be allowed if he requested it in enough time.



                                   - 18 -
J-S56032-16



Id. at 87. In turn, Child’s therapist, Elizabeth Lewis, who indicated that she

discussed the termination petition with Child, stated that Child then inquired

as to continued visitation and/or contact with Maternal Grandmother, not

Mother or Father. N.T., 1/28/16, at 114.

       Moreover, and significantly, foster care case manager Helenmae

Newcomer confirmed a bond between Child and foster parents from her

observation of their interactions and relationship. Id. at 97. Likewise, Ms.

O’Day testified Child was doing “well” in the foster care placement where he

has been for two years.13 N.T., 1/13/16, at 18.

       Thus, as confirmed by the record, the emotional needs and welfare of

Child favor termination. Accordingly, based upon our review of the record,

we find no abuse of discretion and conclude that the trial court appropriately

terminated Father’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(2) and

(b).

       Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights, we affirm the order of the trial court.




____________________________________________


13
   Notably, Child’s sister, C.R., is currently placed with him. N.T., 1/13/16,
at 100-01; N.T., 2/1/16, at 10-11.




                                          - 19 -
J-S56032-16



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2016




                          - 20 -